DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 10 March 2022 and reviewed by the Examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  “the instructions, when executed by a processor of an autonomous vehicle (AV), to cause the processor to perform the method …” appears to be a typographical error and should be “the instructions, when executed by a processor of an autonomous vehicle (AV), cause the processor to perform the method …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite because of the recited limitation “An autonomous vehicle (AV)” in line 1. It is unclear, to the Examiner, whether Applicant is referring to the same autonomous vehicle referred to as “the AV” as previously recited in claim 1 or not.

Claim 20 is indefinite because of the recited limitation “an autonomous vehicle (AV)” in line 2. It is unclear, to the Examiner, whether Applicant is referring to the same autonomous vehicle referred to as “the AV” as previously recited in claim 10 or not.

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1 
Claim 1 is directed to a processor, claim 10 is directed to a method and and claim 18 is directed to a server. Therefore, claims 1, 10 and 18 are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claims 1 and 18 include limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. The other analogous claim 10 is rejected for the same reasons as the representative claim 1 as discussed here. Claim 1 recites: 

A processor for real-time localization error correction of an autonomous vehicle (AV), configured to: 
retrieve a reference landmark around the AV from a map aggregating server (MAS), wherein the AV is configured to interact with the MAS for real-time localization; 
detect, in real time, a ground truth landmark corresponding to the reference landmark, according to image data captured by one or more image capture devices installed on the AV; and 
determine a deviation between the ground truth landmark and the reference landmark as a real-time correction value for the real-time localization of the AV

claim 18 recites:
A map aggregating server (MAS) to facilitate real-time localization of an autonomous vehicle (AV), configured to: 
store a database of reference landmarks; 
receive, from the AV, a real-time correction value for the real-time localization, wherein the real-time correction value is associated with a road segment where the AV is travelling, and the real-time correction value is a deviation between a ground truth landmark on the road segment detected by the AV in real time and a corresponding reference landmark retrieved by the AV from the MAS; and 
determine the real-time correction value as a reference correction value for real-time localization of AVs travelling on the road segment

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determine …” in the context of this claim encompasses a person looking at data collected (received, detected, retrieved) and forming a simple judgement (determination) either mentally or using a pen and paper. Accordingly, the claim recites at least one abstract idea. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). 
101 Analysis – Step 2A, Prong II 
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer/processor/server to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”): 

Claim 1 recites: 

A processor for real-time localization error correction of an autonomous vehicle (AV), configured to: 
retrieve a reference landmark around the AV from a map aggregating server (MAS), wherein the AV is configured to interact with the MAS for real-time localization; 
detect, in real time, a ground truth landmark corresponding to the reference landmark, according to image data captured by one or more image capture devices installed on the AV; and 
determine a deviation between the ground truth landmark and the reference landmark as a real-time correction value for the real-time localization of the AV

claim 18 recites:
A map aggregating server (MAS) to facilitate real-time localization of an autonomous vehicle (AV), configured to: 
store a database of reference landmarks; 
receive, from the AV, a real-time correction value for the real-time localization, wherein the real-time correction value is associated with a road segment where the AV is travelling, and the real-time correction value is a deviation between a ground truth landmark on the road segment detected by the AV in real time and a corresponding reference landmark retrieved by the AV from the MAS; and 
determine the real-time correction value as a reference correction value for real-time localization of AVs travelling on the road segment

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “retrieve … landmark …,” “detect … landmark …”, “store a database …” and “receive … value …” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (processor, server) to perform the process; for example, storing a database of reference landmarks is the known function of a normal server to one of ordinary skill in the art. In particular, the retrieving, detecting and receiving steps are recited at a high level of generality (i.e. as a general means of retrieving a landmark, detecting corresponding landmark and receiving a value for use in the determining steps), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, claims 1 10 and 18 further recite the “processor”, “autonomous vehicle”, “image data captured by one or more image capture devices” and “map aggregating server” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The processor(s), device(s) and server(s) are recited at a high level of generality and merely automates the steps. 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
Regarding Step 2B of the 2019 PEG, representative independent claim 1 and claim 18 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or server to perform the steps amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations discussed above are insignificant extra-solution activities. 
The additional limitations of retrieving landmark(s), detecting landmark(s), server storing a database of landmarks and receiving a value are well-understood, routine and conventional activities because the background recites that the sensors/devices are all conventional sensors/devices, and the specification does not provide any indication that the processor or server is anything other than a conventional computer. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Storing a database is a well‐understood, routine, and conventional function of a server. An autonomous vehicle interacting with the server is a well‐understood, routine, and conventional function. Hence, the claim is not patent eligible. 
Dependent claim(s) 2-9, 11-17 and 19-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or additional elements that do not integrate the judicial exception into a practical application. Therefore, dependent claims 2-9, 11-17 and 19-20 are not patent eligible under the same rationale as provided for in the rejection of claims 1, 10 and 18. 
Therefore, claim(s) 1-20 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Menashe (US20160203373A1) in view of Kwant (US20180165831A1).
Regarding claim 1, Menashe discloses a processor for real-time localization error correction of an autonomous vehicle (AV) (see at least [0004] and [0039]), configured to: retrieve a reference landmark around the AV from a server, wherein the AV is configured to interact with the server for real-time localization (see at least [0004], [0044], [0045], [0046], [0050], [0051] and [0082]); detect, in real time, a ground truth landmark corresponding to the reference landmark, according to image data captured by one or more image capture devices (see at least [0004], [0080] and [0106]); and determine a deviation between the ground truth landmark and the reference landmark as a real-time correction value for the real-time localization of the AV (see at least [0004], [0084]-[0087] and [0113]).
Menashe does not explicitly disclose for the server to be a map aggregating server (MAS) and for the one or more image capture devices to be installed on the AV. However, such matter is suggested by Kwant (see at least [0005], [0006], [0008], [0030], [0031], [0034], [0042] and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe to incorporate the teachings of Kwant which teaches for the server to be a map aggregating server (MAS) and for the one or more image capture devices to be installed on the AV since they are both directed to localization of vehicle(s) using the deviation between a ground truth landmark and a reference landmark and incorporation of the teachings of Kwant would increase accuracy of the various devices used in the system and thereby increase reliability of the overall system.

Regarding claim 2, Menashe as modified by Kwant discloses retrieve a number N of reference landmarks around the AV from the MAS (see at least Menashe [0004], [0044], [0045], [0046], [0050], [0051] and [0082]); detect, in real time, a number N of ground truth landmarks respectively corresponding to the number N of reference landmarks (see at least Menashe [0004], [0080] and [0106]); compare each pair of reference landmark and corresponding ground truth landmark to obtain a number N of deviations between the number N of reference landmarks and the number N of corresponding ground truth landmarks (see at least Menashe [0004], [0084]-[0087] and [0113]); and determine an average value of the number N of deviations as the real-time correction value for the real-time localization of the AV, where N is an integer greater than 1 (see at least Menashe [0004], [0084]-[0087], [0089]-[0095] and [0109]-[0113]).

Regarding claim 8, Menashe does not explicitly disclose wherein the reference landmark comprises a road edge or a lane boundary stored and updated periodically in the MAS, and the ground truth landmark comprises a corresponding road edge or a corresponding lane boundary detected by the AV in real time according to the image data captured by the one or more image capture devices installed on the AV. However, such matter is suggested by Kwant (see at least [0005], [0006], [0008], [0030], [0031], [0034], [0042], [0044], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe to incorporate the teachings of Kwant which teaches wherein the reference landmark comprises a road edge or a lane boundary stored and updated periodically in the MAS, and the ground truth landmark comprises a corresponding road edge or a corresponding lane boundary detected by the AV in real time according to the image data captured by the one or more image capture devices installed on the AV since they are both directed to localization of vehicle(s) using the deviation between a ground truth landmark and a reference landmark and incorporation of the teachings of Kwant would increase accuracy of the various devices used in the system and thereby increase reliability of the overall system.

Regarding claim 9, Menashe discloses an autonomous vehicle (AV), comprising the processor for real-time localization error correction of the AV according to claim 1 (see at least [0004], [0039] and [0043]), wherein the AV is configured to interact with the server for the real-time localization based on the determined real-time correction value (see at least [0004], [0044], [0045], [0046], [0050], [0051], [0082] and [0084]-[0087]).
Menashe does not explicitly disclose the AV comprising and the one or more image capture devices, wherein the AV is configured to interact with the map aggregating server (MAS). However, such matter is suggested by Kwant (see at least [0005], [0006], [0008], [0030], [0031], [0034], [0042], [0044], [0046] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe to incorporate the teachings of Kwant which teaches the AV comprising and the one or more image capture devices, wherein the AV is configured to interact with the map aggregating server (MAS) since they are both directed to localization of vehicle(s) using the deviation between a ground truth landmark and a reference landmark and incorporation of the teachings of Kwant would increase accuracy of the various devices used in the system and thereby increase reliability of the overall system.

Regarding claims 10-17, claims 10-17 are commensurate in scope with claims 1-4 and 8, respectively. See above for rejection of claims 1-4 and 8.

Regarding claim 20, Menashe as modified by Kwant discloses a non-transitory computer-readable medium having instructions stored thereon, the instructions, when executed by a processor of an autonomous vehicle (AV), to cause the processor to perform the method for real-time localization error correction of the AV according to claim 10 (see at least Menashe [0004] and [0005]).

Claims 3-7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Menashe (US20160203373A1) in view of Kwant (US20180165831A1) in further view of Niitsuma (JP2005030889A).
Regarding claim 3, Menashe as modified by Kwant does not explicitly disclose report the real-time correction value to the MAS via a communication interface between the MAS and the AV. However, such matter is suggested by Niitsuma (see at least [0014] and [0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe as modified by Kwant to incorporate the teachings of Niitsuma which teaches report the real-time correction value to the MAS via a communication interface between the MAS and the AV since they are all directed to differences between information calculated by using map data and by using real-time detection means and incorporation of the teachings of Niitsuma would increase accuracy of the server’s database and thereby increase reliability and safety of the overall system. While Niitsuma’s teachings are mainly focused on distance correction value(s), one of ordinary skill in the art would find it obvious that in Niitsuma’s teachings, a correction value associated with a deviation between information from the map data and information from real-time detection means is being reported to the server which benefits the overall system of Menashe as modified by Kwant in regards to the real-time correction value of such disclosure being reported to the MAS given Menashe as modified by Kwant and Niitsuma.

Regarding claim 4, Menashe fails to disclose retrieve, from the MAS, a correction value. However, such matter is suggested by Kwant (see at least [0065]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe to incorporate the teachings of Kwant which teaches retrieve, from the MAS, a correction value since they are both directed to localization of vehicle(s) using the deviation between a ground truth landmark and a reference landmark and incorporation of the teachings of Kwant would increase efficiency and reliability of the overall system.
Menashe as modified by Kwant fails to disclose retrieve, from the MAS, a reference correction value associated with a road segment where the AV is travelling; and determine an average value of the reference correction value and the real-time correction value as a final real-time correction value for the real-time localization. However, such matter is suggested by Niitsuma (see at least [0019], [0020], [0042], [0054] and [0056]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe as modified by Kwant to incorporate the teachings of Niitsuma which teaches retrieve, from the MAS, a reference correction value associated with a road segment where the AV is travelling; and determine an average value of correction values as a final real-time correction value for the real-time localization since they are all directed to differences between information calculated by using map data and by using real-time detection means and incorporation of the teachings of Niitsuma would increase accuracy of the correction value determination and thereby increase reliability and safety of the overall system. While Niitsuma’s teachings are mainly focused on distance correction value(s), one of ordinary skill in the art would find it obvious that in Niitsuma’s teachings, a correction value associated with a deviation between information from the map data and information from real-time detection means that benefits the overall system of Menashe as modified by Kwant can be taken as the real-time correction value of such disclosure. Niitsuma teaches that 1. a reference correction value is transmitted to the AV; 2. AVs are capable of calculating a real-time correction value on their own and 3. that when the same section is passed many times (so when a section has or can have more than one correction value [such as when the AV determines the real-time correction value and also retrieves, from the MAS, the reference correction value => as one of ordinary skill in the art would find an obvious/known possibility/scenario], the average value of such several correction value(s) may be taken as a final correction value for such section; therefore, it would have been obvious to one of ordinary skill in the art that Niitsuma suggests determine an average value of the reference correction value and the real-time correction value as a final real-time correction value for the real-time localization which would further increase the accuracy of the determinations/values.

Regarding claim 5, Menashe as modified by Kwant does not explicitly disclose wherein the reference correction value is a real-time correction value reported to the MAS by another AV passing the road segment. However, such matter is suggested by Niitsuma (see at least [0014], [0015], [0019], [0020], [0042], [0054] and [0056]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe as modified by Kwant to incorporate the teachings of Niitsuma which teaches wherein the reference correction value is a real-time correction value reported to the MAS by another AV passing the road segment since they are all directed to differences between information calculated by using map data and by using real-time detection means and incorporation of the teachings of Niitsuma would increase accuracy of the server’s database and thereby increase reliability and safety of the overall system. While Niitsuma’s teachings are mainly focused on distance correction value(s), one of ordinary skill in the art would find it obvious that in Niitsuma’s teachings, any benefits associated with a correction value associated with a deviation between information from the map data and information from real-time detection means would also benefit the overall system of Menashe as modified by Kwant in regards to the real-time/reference correction value.

Regarding claim 6, Menashe as modified by Kwant does not explicitly disclose wherein the reference correction value is an average value of a number M of real-time correction values reported respectively by a number M of AVs passing the road segment during a predetermined period of time, where M is an integer greater than 1. However, such matter is suggested by Niitsuma (see at least [0014], [0015], [0019], [0020], [0042], [0054] and [0056]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe as modified by Kwant to incorporate the teachings of Niitsuma which teaches wherein the reference correction value is an average value of a number M of real-time correction values reported respectively by a number M of AVs passing the road segment during a predetermined period of time, where M is an integer greater than 1 since they are all directed to differences between information calculated by using map data and by using real-time detection means and incorporation of the teachings of Niitsuma would increase accuracy of the server’s database and thereby increase reliability and safety of the overall system. While Niitsuma’s teachings are mainly focused on distance correction value(s), one of ordinary skill in the art would find it obvious that in Niitsuma’s teachings, any benefits associated with a correction value associated with a deviation between information from the map data and information from real-time detection means would also benefit the overall system of Menashe as modified by Kwant in regards to the real-time/reference correction value.

Regarding claim 7, Menashe as modified by Kwant does not explicitly disclose report the final real-time correction value to the MAS via a communication interface between the MAS and the AV. However, such matter is suggested by Niitsuma (see at least [0014] and [0015]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe as modified by Kwant to incorporate the teachings of Niitsuma which teaches report the final real-time correction value to the MAS via a communication interface between the MAS and the AV since they are all directed to differences between information calculated by using map data and by using real-time detection means and incorporation of the teachings of Niitsuma would increase accuracy of the server’s database and thereby increase reliability and safety of the overall system. While Niitsuma’s teachings are mainly focused on distance correction value(s), one of ordinary skill in the art would find it obvious that in Niitsuma’s teachings, a correction value associated with a deviation between information from the map data and information from real-time detection means is being reported to the server which benefits the overall system of Menashe as modified by Kwant in regards to the final real-time correction value of such disclosure being reported to the MAS given Menashe as modified by Kwant and Niitsuma.

Regarding claim 18, Menashe discloses a server to facilitate real-time localization of an autonomous vehicle (AV) (see at least [0004] and [0046]), configured to: store a database of reference landmarks (see at least [0046], [0050] and [0051]); wherein the real-time correction value is associated with a road segment where the AV is travelling (see at least [0004], [0084]-[0087] and [0113]), and the real-time correction value is a deviation between a ground truth landmark on the road segment detected in real time and a corresponding reference landmark retrieved by the AV from the server (see at least [0004], [0084]-[0087] and [0113]). 
Menashe does not explicitly disclose for the server to be a map aggregating server (MAS) and the ground truth landmark on the road segment being detected by the AV. However, such matter is suggested by Kwant (see at least [0005], [0006], [0008], [0030], [0031], [0034], [0042] and [0044]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe to incorporate the teachings of Kwant which teaches for the server to be a map aggregating server (MAS) and the ground truth landmark on the road segment being detected by the AV since they are both directed to localization of vehicle(s) using the deviation between a ground truth landmark and a reference landmark and incorporation of the teachings of Kwant would increase accuracy of the various devices used in the system and thereby increase reliability of the overall system.
Menashe as modified by Kwant fails to disclose receive, from the AV, a real-time correction value for the real-time localization; and determine the real-time correction value as a reference correction value for real-time localization of AVs travelling on the road segment. However, such matter is suggested by Niitsuma (see at least [0014], [0015], [0019], [0020], [0042], [0054] and [0056]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe as modified by Kwant to incorporate the teachings of Niitsuma which teaches receive, from the AV, a real-time correction value for the real-time localization; and determine the real-time correction value as a reference correction value for real-time localization of AVs travelling on the road segment since they are all directed to differences between information calculated by using map data and by using real-time detection means and incorporation of the teachings of Niitsuma would increase accuracy of the server’s database and thereby increase reliability and safety of the overall system. While Niitsuma’s teachings are mainly focused on distance correction value(s), one of ordinary skill in the art would find it obvious that in Niitsuma’s teachings, any benefits associated with a correction value associated with a deviation between information from the map data and information from real-time detection means would also benefit the overall system of Menashe as modified by Kwant in regards to the real-time/reference correction value.

Regarding claim 19, Menashe as modified by Kwant does not explicitly disclose receive a number M of real-time correction values respectively from a number M of AVs passing the road segment during a predetermined period of time, where M is an integer greater than 1; and determine an average value of the number M of real-time correction values as the reference correction value for real-time localization of the AVs travelling on the road segment. However, such matter is suggested by Niitsuma (see at least [0014], [0015], [0019], [0020], [0042], [0054] and [0056]-[0060]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Menashe as modified by Kwant to incorporate the teachings of Niitsuma which teaches receive a number M of real-time correction values respectively from a number M of AVs passing the road segment during a predetermined period of time, where M is an integer greater than 1; and determine an average value of the number M of real-time correction values as the reference correction value for real-time localization of the AVs travelling on the road segment since they are all directed to differences between information calculated by using map data and by using real-time detection means and incorporation of the teachings of Niitsuma would increase accuracy of the server’s database and thereby increase reliability and safety of the overall system. While Niitsuma’s teachings are mainly focused on distance correction value(s), one of ordinary skill in the art would find it obvious that in Niitsuma’s teachings, any benefits associated with a correction value associated with a deviation between information from the map data and information from real-time detection means would also benefit the overall system of Menashe as modified by Kwant in regards to the real-time/reference correction value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667    

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667